DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 depends from claim 1 and claim 1 already has a step (e). This makes it unclear if the step (e) in claim 2 is in addition to or occurs after the step (e) of claim 1 or if this step replaces the step (e) of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece et al. US 20120267234, in view of Shimoi et al. US 6423235 and further in view of Bikson et al. US 20030010205. 
Regarding claims 1-3 and 13, Reece et al. teaches photocatalysts for water splitting (Para [0006] and [0030]). The reference further teaches a gas purification setup for separating H2 and O2 (Para [0172]). The reference also teaches an embodiment where H2 and O2 are dissolved in solution. A gas adsorbing material that has a higher affinity for oxygen relative to hydrogen is used (Para [0174]).This material is considered as the solvent with selectivity towards oxygen. The pressure for this system is at least 10 atm (~1 MPa) (Para [0133]). This is considered as pressurizing the feed and solvent to this pressure. The Reece reference teaches that the temperature is ambient in one embodiment (Para [0132]). The reference also specifies that the oxygen can be loaded or unloaded form the gas adsorbing material by changes in pressure (Para [0174]). This is considered as regeneration of the adsorbing material by reducing the pressure. The reference teaches using an adsorption apparatus for the separation of O2 from H2. The Reece reference also teaches collectors for collecting hydrogen and oxygen. 
The difference between the invention of Reece and that of claim 1 is that claim 1 requires the adsorption apparatus to include an adsorption column. 
Shimoi et al. teaches an apparatus for contacting gas and liquid in a column. The gas is introduced from the bottom from the column and the liquid is introduced form the top (Abstract and Col. 8, lines 58-65). In one example the reference teaches that gas 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the adsorption column of Shimoi et al. to perform the oxygen adsorption/separation step in the process of Reece. One would be motivated to do so because of the increased contact area provided by the apparatus for contacting liquid and gas.
A further difference is Reece does not teach filtration and dehydration. 
Bikson et al. teaches a hollow fiber membrane gas purification apparatus with filtration elements in a housing (Abstract). The reference teaches that gas to be purified is passed through the membrane apparatus for filtering and dehydrating by removing suspended particles of dust, or water etc. (Para [0006]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the filtering and dehydrating device of Bikson to pre-screen the feed gas of Reece before oxygen removal. One would be motivated to do so to purify the gas be removing suspended particles of dust or water from the gas. 


Regarding claim 4, the Reece reference does not teach the percentages for the source gas composition. However, the reference teaches that the source gas is from the hydrolysis of water and would have the same composition. The reference teaches the 
Regarding claims 6 and 7, The Reece reference teaches that the temperature of the system is greater than 30°C (Para [0132]). The Shimoi reference also teaches an example where the column is operated at 25°C (Col. 23, line 3). 
Regarding claims 8-11, the reference of Reece teaches that the pressure of the system is at least 20 atm (Para [0133). Overlapping ranges are considered as prima facie obvious (MPEP §2144.05 I).
Regarding claim 12, the reference of Reece teaches that the adsorbing material may be regenerated by depleting the adsorbed gas through change in pressure and such a pressure is known to those of ordinary skill in the art (Para [0174]). Additionally, the reference also teaches a pressure of 1 atm or ambient (Para [0131]). 
At the time of filing it would have been obvious to perform the desorption step at ambient conditions for technical ease. This would not require high pressure equipment and the reference teaches that this would be within the scope of a person of ordinary skill in the art.
Regarding claim 14, the reference of Reece teaches collecting hydrogen of purity of greater than 95% (Para [0171]). 
Regarding claim 15, the reference of Reece teaches an embedment where hydrocarbon ionomers are incorporated to avoid a combustible mixture (Para [0173]). This is considered as conditions and equipment for minimizing spark generation.
Regarding claim 16, the Shimoi reference teaches using a packed bed inside the adsorption column (Col. 8 line 47).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 21 is allowed.
Regarding claims 5 and 21, there is no teaching or suggestion from the prior art to use dimethyl ether of polyethylene glycol as a solvent for oxygen separation. This solvent is commonly known in the art as Selexol™ and is used in the art as a CO2 capture solvent as opposed to in the claimed method where it used for oxygen separation. 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Applicant argues that the Bikson reference is cited by the Office for disclosing that gas to be purified is passed through the membrane apparatus for filter and dehydrating by removing suspended particles of dust or water etc. Applicant argues that this problem is not recognized by the primary reference of Reece. However, the reference of Reece teaches photocatalysts for water splitting (Para [0006] and [0030]). If hydrogen and oxygen are made from hydrolysis, some water vapor will be expected. One skilled in the art would recognize at least some or minute amounts of water vapor that will need to be removed from the hydrogen.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736